Exhibit 99.1 B.O.S. AnnouncesFinancial Results for the First Quarter of 2012 RISHON LEZION, Israel, May 24, 2012 (GLOBE NEWSWIRE) - B.O.S. Better Online Solutions Ltd. (the "Company", "BOS") (Nasdaq: BOSC), a leading Israeli provider of RFID and supply chain solutions to global enterprises, today reported its financial results for the three months ended March 31, 2012 which is the first quarter of BOS' fiscal year ended December 31, 2012. Revenues for the first quarter of fiscal 2012 amounted to $7 million, compared to $9.1 million in the comparable quarter last year. Gross margin decreased to 18.4% from 23.4% in the comparable quarter last year. The decrease in revenues and gross margin was primarily due to the slow-down in the markets. BOS’ backlog as of the end of the fiscal 2012 first quarter was relatively high and amounted to $9.6 million, which we anticipate will have a positive effect on revenues in the second half of 2012. Net loss for the first quarter of fiscal 2012 amounted to $306,000 compared to a net profit of $34,000 in the comparable period of last year. On a non-GAAP basis, the net loss for the first quarter of 2012 was $185,000 compared to net profit of $334,000 in the comparable period of last year. Cash flow from operating activities for the first quarter of fiscal 2012 was break even compared to cash used in operating activities in the comparable period of last year in the amount of $947,000. Our cash and cash equivalents and long term bank deposit increased to $913,000 as of March 31, 2012 from $838,000 as of December 31, 2011. Yuval Viner, BOS CEO, stated: "We expect to improve our performance by further reducing our expenses and expanding our product offerings to our customer base. Our outlook continues to be that we will achieve a net profit on a non-GAAP basis for fiscal 2012." Conference Call BOS will host a conference call on Tuesday, May 29, 2012 at 10:00 a.m. Eastern Standard Time / 5:00 p.m. Israel Time. A question-and-answer session will follow management's presentation. Interested parties may participate in the conference call by dialing the following numbers approximately five to ten minutes before the call start time: North America + 1-888-668-9141 Israel + 03-9180685 International + 972-3-9180685 For those unable to listen to the live call, a replay of the call will be available from the day after the call on BOS's website, at: http://www.boscorporate.com. Contact: B.O.S. Better Online Solutions Ltd. Mr. Eyal Cohen, CFO +972-54-2525925 eyalc@boscom.com About BOS B.O.S. Better Online Solutions Ltd. (Nasdaq:BOSC - News) is a leading provider of RFID and Supply Chain solutions to global enterprises. BOS' RFID and mobile division offers both turnkey integration services as well as stand-alone products, including best-of-breed RFID and AIDC hardware and communications equipment, BOS middleware and industry-specific software applications. The Company's supply chain division provides electronic components consolidation services to the aerospace, defense, medical, automotive and telecommunications industries as well as to enterprise customers worldwide. For more information, please visit: www.boscom.com Use of Non-GAAP Financial Information BOS reports financial results in accordance with U.S. GAAP and herein provides some non-GAAP measures. These non-GAAP measures are not in accordance with, nor are they a substitute for, GAAP measures. These non-GAAP measures are intended to supplement the Company’s presentation of its financial results that are prepared in accordance with GAAP. The Company uses the non-GAAP measures presented to evaluate and manage the Company’s operations internally. The Company is also providing this information to assist investors in performing additional financial analysis that is consistent with financial models developed by research analysts who follow the Company. The reconciliation set forth below is provided in accordance with Regulation G and reconciles the non-GAAP financial measures with the most directly comparable GAAP financial measures. Safe Harbor Regarding Forward-Looking Statements The forward-looking statements contained herein reflect management's current views with respect to future events and financial performance. These forward-looking statements are subject to certain risks and uncertainties that could cause the actual results to differ materially from those in the forward-looking statements, all of which are difficult to predict and many of which are beyond the control of BOS.These risk factors and uncertainties include, amongst others, the dependency of sales being generated from one or few major customers, the uncertainty of BOS being able to maintain current gross profit margins, inability to keep up or ahead of technology and to succeed in a highly competitive industry, inability to maintain marketing and distribution arrangements and to expand our overseas markets, uncertainty with respect to the prospects of legal claims against BOS, the effect of exchange rate fluctuations, general worldwide economic conditions and continued availability of financing for working capital purposes andto refinance outstanding indebtedness; and additional risks and uncertainties detailed in BOS's periodic reports and registration statements filed with the U.S. Securities Exchange Commission. BOS undertakes no obligation to publicly update or revise any such forward-looking statements to reflect any change in its expectations or in events, conditions or circumstances on which any such statements may be based, or that may affect the likelihood that actual results will differ from those set forth in the forward-looking statements. CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except per share data Three months ended March 31, Year ended December 31, (Unaudited) (Audited) Revenues $ $ $ Cost of revenues Inventory write offs 71 - Gross profit Operating costs and expenses: Research and development 50 Sales and marketing General and administrative Impairment of other intangible assets - - Total operating costs and expenses Operating profit (loss) ) ) Financial expenses, net ) ) ) Other expenses, net 10 ) ) Income (loss) before taxes on income ) 94 ) Taxes on income (tax benefit ) 3 60 ) Netincome (loss) $ ) $
